Exhibit AMENDED AND RESTATED STOCK PURCHASE AGREEMENT among TEAM Nation Holdings, Inc., a Nevada corporation ("Buyer") and David Kayton, an individual ("Seller") and First Southwestern Title Company of California, a California corporation ("Company") Dated: June 15, 2009 AMENDED AND RESTATED STOCK PURCHASE AGREEMENT THIS AMENDED AND RESTATED STOCK PURCHASE AGREEMENT (the "Agreement"), dated as of June 2, 2008 (the "Effective Date"), is made by and among TEAM Nation Holdings, Inc., a Nevada corporation ("Buyer") and David Kayton, an individual ("Seller"), the owner of a total of two hundred thirty eight and seventy-five one/hundredths (238.75) shares, which represents approximately ninety-five and fifty one/hundredths percent (95.5%) of the outstanding and issued shares of First Southwestern Title Company of California, a California corporation (the "Company", of which Buyer is acquiring two hundred twelve and fifty one/hundredths (212.50) shares (the “Stock”), which represents eighty-five percent (85%) of the total outstanding and issued shares of the Company. BACKGROUND STATEMENT/RECITALS The Seller holds and owns, or as of a date that is at least thirty (30) days prior to the Closing Date, as herein defined, will hold and own the Stock, free and clear of all liens, encumbrances, charges, assessments and adverse claims of any kind whatsoever other than Permitted Encumbrances.The Seller desires to sell and transfer, and the Buyer desires to purchase and acquire, the Stock for the consideration, and upon the terms and subject to the conditions set forth in this Agreement and the related documents to be executed and delivered in connection herewith (the "Transaction"). This Agreement supersedes and replaces in its entirety that certain Stock Purchase Agreement dated June 2, 2008 (the “Original Agreement”), by and between Buyer and Seller, such that, after the date hereof, the Original Agreement shall have no further force of effect. TERMS OF
